Title: Joseph Davenport’s Proposal, 18 March 1792
From: Davenport, Joseph
To: Washington, George



Propositions from J: Davenport—
[Mount Vernon, 18 March 1792]

Joseph Davenport proposes continuing with the President of the United states one year after the expiration of the present year, on the following terms—His wages to be seventy two pounds pensylvania Curry pr year finding himself Bord with out any of the perquisites now allowed him by the President except the use of two Cows—the House he now occupies and firewood as usual—he relinquishes the raising of Geese keeping a Horse and every other privilege that his present agreement entitles him to & that he will attend the mill without assistance except in the time of manufacturing and when the mill does not require His attendance he will be imployed in the Coopers Shop pay the strictest attention to keeping the Mill in the Best order.
